DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-10 in the reply filed on January 14, 2021 is acknowledged.  The traversal is on the ground that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uckelmann (US 2005/0186538).

In reference to Claim 1, Uckelmann discloses a method for producing a three-dimensional object by layer-wise applying and selectively solidifying a building material in powder form ([0029]), comprising the steps of: applying a layer of the building material in powder form by means of an application device moving over a working plane ([0030]), selectively solidifying the applied powder layer at positions that correspond to a cross-section of the object to be produced by introducing energy by means of an irradiation device which emits a radiation suited to solidify the building material and repeating the steps of applying and selectively solidifying until the object is completed ([0029]), wherein, for at least one layer, preferably a plurality of layers and particularly preferred all layers, the application step is carried out such that the application device moves at least twice over an area to be coated without energy being introduced by the irradiation device in-between ([0030]) and wherein, for at least one layer, preferably a plurality of layers and particularly preferred all layers, the step of selectively solidifying is carried out such that the irradiation device moves at least twice over an area to be irradiated without new building material being applied in-between ([0014]-[0015]).

In reference to Claim 2, Uckelmann discloses the method of Claim 1, as described above.
Uckelmann discloses the application device applies a first powder sublayer upon its first movement over the area to be coated and applies a second powder sublayer upon its second movement over the area to be coated ([0030]).

In reference to Claim 3, Uckelmann discloses the method of Claim 1, as described above.


In reference to Claim 4, Uckelmann discloses the method of Claim 1, as described above.
Uckelmann discloses for at least one layer, preferably a plurality of layers and particularly preferred all layers, the step of selectively solidifying is carried out such that energy is introduced at least twice by the irradiation device without new building material being applied in-between ([0014]-[0015]).

In reference to Claim 5, Uckelmann discloses the method of Claim 1, as described above.
Uckelmann discloses the height of the irradiation device above the working plane is changed before moving the irradiation device over the working plane ([0030]).

In reference to Claim 6, Uckelmann discloses the method of Claim 1, as described above.
Uckelmann discloses the irradiation device preheats the building material without solidifying it upon its first movement over the area to be irradiated and solidifies the building material at those positions that correspond to the cross- section of the object to be produced upon its second movement over the area to be irradiated ([0006]).

In reference to Claim 7, Uckelmann discloses the method of Claim 1, as described above.
Uckelmann discloses the irradiation device only partially solidifies the building material at those positions that correspond to the cross- section of the object to be produced upon its first movement over the area to be irradiated and completely solidifies the building material at those positions that 

In reference to Claim 8, Uckelmann discloses the method of Claim 1, as described above.
Uckelmann discloses the application device and the irradiation device are moved in such a way that an application process and an irradiation process take place simultaneously at different positions of the working plane ([0051]).

In reference to Claim 9, Uckelmann discloses the method of Claim 1, as described above.
Uckelmann discloses the application device is raised and/or lowered by a predetermined amount before applying a layer ([0026]).

In reference to Claim 10, Uckelmann discloses the method of Claim 1, as described above.
Uckelmann discloses the irradiation device is raised and/or lowered before being moved over the working plane ([0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742